Citation Nr: 0511135	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  01-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

2.  Entitlement to an effective date earlier than May 19, 
2000 for entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The PTSD claim

The veteran served on active duty from October 1967 until 
July 1969.  Service in Vietnam is indicated by the evidence 
of record.  

In a March 1998 rating decision, service connection was 
granted for PTSD and a 50 percent disability rating was 
assigned.  

In April 2000, the RO received the veteran's claim of 
entitlement to increased rating for PTSD, then evaluated as 
50 percent disabling.  The June 2000 rating decision denied 
the veteran's claim.  The veteran disagreed with the June 
2000 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2001.  

In June 2002, the RO granted the veteran an increased 
evaluation of 70 percent for his service-connected PTSD, 
effective May 19, 2000.  However, in a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not indicated 
satisfaction with the assigned 70 percent rating.

This matter was previously before the Board in April 2003.  
At that time, a decision was deferred pending additional 
development by the Board of the veteran's claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)(2002).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
December 2003 the Board remanded the case to the Agency of 
Original Jurisdiction for further development and 
readjudication as required by the holding in DAV.  Subsequent 
to that remand, the RO completed the directed development and 
readjudicated the case in an August 2004 Supplemental 
Statement of the Case.  The matter was then returned to the 
Board.  

The TDIU claim

The June 2000 rating decision also denied the veteran's claim 
of entitlement to TDIU.  However, the June 2002 rating action 
which granted a 70 percent disability rating for PTSD also 
granted TDIU.  The veteran disagreed with the effective date 
assigned. 

The issue of the veteran's entitlement to an earlier 
effective date for TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's PTSD manifests as not being productive of total 
occupational and social impairment.  The veteran has been 
described as cooperative and attentive, calm and alert; he is 
not a danger to himself of others and does not suffer from 
hallucinations or delusions.    


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
the currently assigned 70 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the June 
2002 SSOC and the August 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
January 2003 and June 2004 which were specifically intended 
to address the requirements of the VCAA.  The June 2004 
letter from the RO explained in detail the evidence needed to 
substantiate his claim, specifically the letter advised that 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service connected disability has gotten worse."  
Moreover, the letter advised the veteran that "We need your 
treatment records from the Vietnam Veterans Outreach 
Adjustment Counseling Center in Dayton, Ohio from April 1999 
to the present.  Please complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information, for this facility so that we can obtain 
treatment information.  You may want to obtain and send us 
the information yourself." [June 2004 letter, page 2]  Thus, 
this letter, along with the June 2002 SSOC and the August 
2004 SSOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 letter, the veteran was informed that VA "is 
responsible for getting relevant records held by any Federal 
agency.  This may include medical records from the military, 
from VA hospitals, or from the Social Security 
Administration."  The letter further advised that VA would 
"make reasonable efforts to get...relevant records not held by 
any Federal agency.  This may include medical records, from 
State of local governments, private doctors and hospitals, or  
current or former employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them".  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents and that a release was specifically 
required for the previously identified Veterans Center 
records.  To date, the veteran and his attorney have not 
provided VA with a signed release enabling VA to obtain those 
records.  

The June 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [June 2004 letter, pages 2, 5, 6.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter directed the 
veteran "if you have evidence in your possession that 
pertains to your claim, please send it to us."  The Board 
believes that the VCAA notice provided by the RO complied 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to VA that was 
necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the June 2004 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in August 2004, 
prior to the expiration of the one-year period following the 
June 2004 VCAA letter, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the letter 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

Furthermore, over the lengthy course of this appeal the 
veteran has otherwise been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Medical evidence has been 
obtained and associated with the veteran's claims folder.  
Additionally, the VA has attempted to get the veteran and his 
attorney to provide VA with a required release so that VA 
might obtain the records from the Vietnam Veterans Outreach 
Readjustment Counseling Center in Dayton, Ohio (Vet Center).  
The veteran and his attorney have elected not to respond 
despite having received a letter specifically requesting such 
release.  The Board is therefore satisfied that the veteran 
was notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in the vetearn's compliance such that any 
additional evidence pertinent to this claim would be 
developed.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[VCAA does not apply where there is extensive factual 
development in case which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim].  See also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in June 2000.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication pre-dated the enactment of the VCAA; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
Additionally, the veteran's claim was readjudicated by the 
AOJ in August 2004, after the veteran had received complete 
VCAA notice.  Thus, any concerns expressed in Pelegrini have 
been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records.  There are also of 
record reports of two VA psychological examinations of the 
veteran, which will be described below, including a VA 
Compensation and Pension (C & P) examination which was 
performed in May 2000 incident to this appeal and another VA 
psychological examination undertaken in March 2002.  

The RO has attempted to obtain the veteran's Vet Center 
counseling records.  Specifically, the RO, as directed in the 
December 2003 Board Remand, sent the veteran and his attorney 
a letter specifically advising that VA was unable to obtain 
the records in the absence of a release and requesting that 
the veteran and his attorney either return a copy of the 
enclosed release form or provide the records directly to VA.  
There has been no response from either the veteran or his 
attorney.  

The Board is cognizant of the instructions of the December 
2003 remand and also of its responsibility to ensure that 
remand instructions are carried out.  See Stegall v. West, 11 
Vet. App. 268 (1998) [RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required].   Specifically, the December 2003 remand directed 
the RO to obtain the veteran's Vet Center records.  The RO is 
unable to complete the action specified in the remand without 
the authorization from the veteran or his attorney allowing 
the Vet Center to release those records to VA.  The RO 
attempted to obtain that release by explaining to the veteran 
and his attorney in writing why such document was required 
and also providing a copy of the release to the veteran for 
his execution.  Moreover, the RO gave the veteran and his 
attorney the specific direction that if they had possession 
of those records, they could submit them directly to the RO 
in lieu of the authorization.  See June 2004 letter, page 2.  
Accordingly, the Board finds that the RO has complied with 
the remand instruction to the extent practicable given the 
failure on the part of the veteran or his attorney to provide 
a release.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See  38 U.S.C.A. § 5107(a) (West 
2002); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board concludes in light of the veteran's disinclination to 
fully cooperate with the process, that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that any further attempts to assist 
the veteran in developing his claims would result in needless 
delay, and are thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran engaged the 
services of a attorney, and he was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  In his May 2001 appeal, the veteran advised that he 
did not want a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].



Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.



Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 70 percent rating.  

A higher evaluation of 100 percent is not warranted unless 
there is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes and or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  For 
reasons expressed below, the veteran's symptomatology does 
not meet these criteria.

There are of record two relatively recent VA examinations of 
the veteran, in May 2000 and in March 2002.  The veteran was 
described as cooperative and attentive, calm and alert.  His 
thought content and speech were within normal limits.  His 
clothing was described as being neat and clean.  The March 
2002 report indicates that the veteran presented with good 
hygiene and was appropriately dressed.  There was no 
indication of suicidal ideations, homicidal ideations or 
delusions.  Further, the veteran specifically denied any 
audio or visual hallucinations.

Each examiner assigned a GAF score of 50.  As discussed in 
the law and regulations section above, a GAF score of 50 is 
consistent with serious impairment in social and occupational 
functioning, with manifestations such as suicidal ideation, 
no friends, unable to keep a job.  Indeed, the veteran has 
not worked for many years; he has in the past arguably 
expressed suicidal ideation ("thinking about death two or 
three times a week"); and he has reported a certain degree 
of social isolation.  The psychiatric symptoms which have 
been identified by VA examiners are entirely consistent with 
the criteria for the 70 percent disability rating which is 
currently assigned.  

The VA examinations do not reveal symptomatology consistent 
with, or approximate, that which is required for a 100 
percent rating, namely total occupational and social 
impairment. There is no evidence of gross impairment in 
thought processed or communication.  Indeed, during the May 
2000 VA examination the veteran's though processes were 
described as coherent and logical", with pleasant mood and 
normal speech.  Additionally, in the March 2002 VA report, 
the veteran's thought processes were described as linear and 
goal directed.  There is no evidence of hallucinations.   The 
March 2002 evaluation specifically stated "no delusions".  
There is no evidence of an inability to perform the 
activities of daily living due to PTSD [the Board observes 
that the veteran has significant physical disabilities, 
including atherosclerotic vascular disease and diabetes 
mellitus with peripheral neuropathy and macular degeneration 
of the eyes.]  He is able to maintain his personal hygiene; 
he has been described as  "dressed appropriately with good 
hygiene" in March 2002.  

With respect to disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name, 
there is no evidence that the veteran has ever had difficulty 
recalling his own name.  Concerning the ability to recall 
occupation, the Board notes that the veteran has not worked 
in many years.  However, the veteran in the March 2002 
examination reported that he had not worked in may years and 
that he had no plans to seek employment.  This is his 
consistent with the other evidence of record.  Further, the 
veteran was found to oriented to time and place.    

In terms of the veteran being a danger to himself or others,  
the veteran specifically denied suicidal or homicidal 
ideation in March 2002.  There is no evidence that he has 
ever tried to harm himself or others.  The Board notes that 
January 2003 report of the Montgomery County Children 
Services' department indicated that one of the veteran's 
minor children had been returned to his physical care and 
that the agency had filed a motion to restore the veteran's 
legal custody.  There is no indication that the child from 
removed from the veteran's custody due to any actions on his 
part.  The January 2003 report appears to indicate that the 
veteran is not a danger to himself or to his family members 
and that he conducts activities of daily living well enough 
to be a fit parent.  

There is little if any other evidence which documents the 
veteran's psychiatric symptomatology.  As was noted in the 
May 2000 examination report, the veteran has never been 
hospitalized for psychiatric problems.  Moreover, there is 
little evidence on ongoing outpatient treatment for PTSD in 
the record on appeal.  The Board notes in this connection 
that the veteran has asserted that he receives ongoing 
treatment at the Dayton Veterans Center, which is separate 
from the Dayton VAMC.  However, as discussed in greater 
detail in the VCAA section above, the veteran and his 
attorney have not provided VA with either copies of those 
records or a validly executed release to allow VA to obtain 
those records.  Accordingly, due to the veteran's 
unwillingness to provide the information needed, the Board 
has had no choice but to proceed based upon the evidence of 
record. 

In short, the evidence of record, summarized above, paints a 
picture of a serious impairment due to PTSD, but there is 
virtually no evidence of symptomatology consistent with, or 
approximating total impairment.  The veteran has pointed to 
no such evidence.  A preponderance of the evidence is 
accordingly against the veteran's claim.  The benefit sought 
on appeal is therefore denied.  


ORDER

Entitlement to a disability rating in excess of the currently 
assigned 70 percent for service-connected PTSD is denied.  


REMAND

In a June 2002 rating decision, the RO granted the veteran 
entitlement to TDIU effective May 19, 2000.  In July 2002, 
the veteran's attorney submitted a notice of disagreement as 
to the assigned effective date.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but a statement of the case (SOC) has not been 
issued, the Board must remand the claim so that a SOC may be 
issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

The RO should issue a SOC pertaining to 
the issue of entitlement to an effective 
date earlier than May 19, 2000 for TDIU, 
and in connection therewith provide the 
veteran with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


